ORDER.
The Board of Commissioners of the Idaho State Bar having on May 7, 1926, filed herein a record of certain proceedings had by it in the above-entitled matter, accompanied by the following order of the board:
"It is ordered and adjudged (upon approval thereof by the supreme court of the state of Idaho) that the name of the said Otis M. Van Tassel be and the same hereby is stricken from the roll of attorneys and counselors of the supreme court of the state of Idaho, and that he be and hereby is precluded from practicing as such attorney or counselor in all the courts of the state of Idaho, and that his license to practice be, and hereby is, revoked and annulled."
No petition for a review of said proceedings having been filed with the clerk of this court by or on behalf of said Otis M. Van Tassel, and more than thirty days having expired since the filing of the said record and order, —
It is, therefore, hereby ordered, that the name of the said Otis M. Van Tassel be and the same hereby is stricken from the roll of attorneys and counselors of the supreme court of the state of Idaho, and that he be, and hereby is, precluded from practicing as such attorney or counselor in all the courts of the state of Idaho, and that his license to practice be, and hereby is, revoked and annulled. *Page 785